Title: From Louisa Catherine Johnson Adams to Mary Catherine Hellen Adams, August 1823
From: Adams, Louisa Catherine Johnson
To: Adams, Mary Catherine Hellen


				
					
					August 1823
				
				The picture you enquire for my dear Mary is in one of  little boxes in the Wardrobe in my chamber—I give all the rights to my friend Mary that she chuses and make her over to Mr A——. till I come—and if she wishes it he is perfectly welcome to see her dans mon litI’ll answer your Letter  tomorrow Mrs. Sumpter promised some letters for your Uncle speak to de Menon and Sr Rudic—love to all
				
					L C A—
				
				
			